Title: To Benjamin Franklin from Le Roy, [on or after 31 December 1777]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Mercredy matin [December 31, 1777, or later]
Voulez vous bien mon cher Docteur que je vous fasse demander s’il ne vous est pas resté des papiers du manuscrit de M. le Comte de Lacepede sur l’Electricité car je n’ai trouvé parmi ces papiers que le 3 le 4m et le 9 mémoire et selon la table il y doit en avoir 1 2–5, 6, 7, 8–10, 11, 12, 13, 14, 15. Recevez mille et mille complimens.
Le Roy
 
Addressed: a Monsieur / Monsieur Franklin / à Passy
